 1

 2

 3

 4

 5

 6
                                       UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      HENRY CHARLES JOHNSON, JR.,                         No. 2:18-cv-2221 JAM CKD P
10
                          Plaintiff,
11
              v.                                          ORDER
12
      JOHN ARABIA, et al.,
13
                          Defendants.
14

15           Plaintiff is a state prisoner proceeding pro se in an action brought under 42 U.S.C. § 1983.

16   Plaintiff requests that the court appoint counsel. District courts lack authority to require counsel

17   to represent indigent prisoners in section 1983 cases. Mallard v. United States Dist. Court, 490

18   U.S. 296, 298 (1989). In exceptional circumstances, the court may request an attorney to

19   voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

20   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

21   When determining whether “exceptional circumstances” exist, the court must consider plaintiff’s

22   likelihood of success on the merits as well as the ability of the plaintiff to articulate his claims pro

23   se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970

24   (9th Cir. 2009) (district court did not abuse discretion in declining to appoint counsel). The

25   burden of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances

26   common to most prisoners, such as lack of legal education and limited law library access, do not

27   establish exceptional circumstances that warrant a request for voluntary assistance of counsel.

28   /////
                                                         1
 1            Having considered the factors under Palmer, the court finds that plaintiff has failed to

 2   meet his burden of demonstrating exceptional circumstances warranting the appointment of

 3   counsel at this time.

 4            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of

 5   counsel (ECF No. 15) is denied without prejudice.

 6   Dated: December 26, 2018
                                                       _____________________________________
 7
                                                       CAROLYN K. DELANEY
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11   1/kly
     john2221.31
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
